Citation Nr: 1600009	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-15-362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids and anal fissures.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbosacral spine. 

4.  Entitlement to an initial compensable rating for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977 and from May 1996 to April 2008.   

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision that denied all claims on appeal.

The Board notes that the Veteran filed a claim specifically seeking service connection for hemorrhoids.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of Clemons and the other diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for hemorrhoids and anal fissures, as reflected on the first page of this decision.

The issues of entitlement to service connection for GERD and increased initial ratings for lumbosacral and left leg varicose veins disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent, credible, and probative lay and medical evidence of record reflects that the Veteran's hemorrhoids and anal fissures are etiologically related to his active military service.






CONCLUSION OF LAW

The criteria for service connection hemorrhoids and anal fissures have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for hemorrhoids and anal fissures is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for hemorrhoids/anal fissures.  In his April 2009 notice of disagreement, the Veteran reported that he has been diagnosed with hemorrhoids, which are painful when he uses the bathroom.  

The service treatment records (STRs) show that the Veteran sought treatment for hemorrhoids on several occasions during service, beginning in October 2003.  At the time, he had complaints of recent hemorrhoids unassociated with bleeding.  He was diagnosed with hemorrhoids at that time.  A September 2004 record noted a history of hemorrhoids.  A June 2007 virtual colonoscopy (VT) was normal.  On his October 2007 retirement report of medical history, the Veteran indicated that he had or currently has rectal disease, hemorrhoids, or blood from the rectum.  He clarified that he had hemorrhoids.  A doctor stated that a recent VT and a prior optical scope were normal; however, the doctor still reported that the Veteran had "mild hemorrhoids" and anal fissures that were chronic and recurrent.  On accompanying retirement report of medical examination, a clinical evaluation of the anus and rectum was normal.  

The Veteran was afforded a VA examination in February 2009, in which the examiner noted the Veteran's history of internal hemorrhoids with very few symptoms and anal fissures that were occasionally symptomatic, but not currently present.  The examiner diagnosed the Veteran with internal hemorrhoids, although not at the present time, and anal fissures.    

The Court has held that, once VA undertakes effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, although the February 2009 VA examiner provided a diagnosis of hemorrhoids and anal fissures, the examiner did not provide an opinion regarding a relationship to service.  The Board notes that a medical nexus opinion is not necessarily required in a case such as this.

Indeed, the STRs and current medical evidence contain a diagnosis of hemorrhoids and anal fissures; therefore, the first two elements of service connection - a current disability and in-service incurrence of an injury or disease - have been met. 

Moreover, the Board finds that the Veteran is competent to report the onset, nature, severity, and continuity of his hemorrhoids and anal fissures as such are the type of disability that is observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Board also finds the Veteran's assertions regarding the occasional symptoms associated with his hemorrhoids and anal fissures following service are deemed credible, as his assertions have been consistent throughout the appeal.  See February 2009 VA examination, April 2009 NOD, and December 2015 Informal Hearing Presentation. Therefore, the third element of service connection - a nexus or link between the current disability and the in-service disease or injury - has also been met. 

Therefore, based on the foregoing and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that the lay and medical evidence of record supports the grant of service connection for hemorrhoids and anal fissures.  See 38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hemorrhoids and anal fissures is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.
Regarding the increased rating claims, the Veteran was last afforded a VA examination in February 2009 to evaluate his lumbar spine and left leg varicose veins disabilities.  However, he has continued to report ongoing symptomatology and in his April 2009 NOD, he indicated that his lumbosacral spine and left leg varicose veins had worsened since the last examination.  More specifically, he reported that in regards to his lumbosacral spine, he had daily painful episodes that created an abnormal spinal contour, pain with sitting or standing for 45 minutes, and daily to weekly incapacitating episodes, which prevented him from standing up straight or sitting comfortably.  In regard to his left varicose veins, he stated that he had pain and fatigue in his left upon sitting or walking for prolonged periods.  As such symptoms were not reported at the time of the prior February 2009 VA examination, it appears that these disabilities have increased in severity since that time.  Additionally, in the December 2015 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has complaints of radiculopathy, which was not addressed by the prior February 2009 VA examination. 

Given the length of time since the last examinations, and the Veteran's and his representative's written assertions as to ongoing and increased symptoms, to ensure that the record reflects the current severity of the Veteran's service-connected lumbosacral spine and varicose veins of the left leg disabilities, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria) are needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an 

Regarding service connection for GERD, service treatment records are negative for any complaints, treatment, or diagnoses related to GERD; however, on February 2009 VA examination, the examiner reported the Veteran's history of having an acid reflux disorder for which he treated with Nexium and had been resent for less than a year in duration and was marked by epigastric pain and reflux.  The Veteran reported that with Nexium, he was asymptomatic.  The examiner reported that no work-up was ever completed such as an endoscopy or GI x-rays; however, the VA examiner included a diagnosis of GERD.  As the record is not clear as to whether or not the Veteran has a current diagnosis of GERD and if so, whether or not it is related to service, a new VA examination is necessary.  Additionally, in the December 2015 Informal Hearing Presentation, the Veteran's representative suggested, in the alternative, that the Veteran's GERD was secondary to his service-connected disabilities.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

In light of the representatives alternative theory of service connection for GERD, a new notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) should also be sent to the Veteran and his representative regarding service connection for GERD on a secondary basis.

Furthermore, it appears that pertinent treatment records remain outstanding.  In June 2008, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, regarding treatment records from Dr. J. Koslow dated from 2000.  In August 2008, VA attempted to obtain such records; however, no further attempts were made and the record is not clear as to whether or not the records are unavailable.  Likewise, the Veteran was not advised that VA was unable to obtain the records and that he could submit such records himself.  Also, during the December 2015 Informal Hearing Presentation, the Veteran's representative suggested that the Veteran has sought treatment for his claimed disabilities and that the treatment records should be obtained on remand.   Thus, on remand, attempts to obtain those identified private records, as well as any other identified private treatment records and any relevant ongoing VA treatment records should be accomplished and those records should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements for substantiating his claim for service connection for GERD on a secondary basis.

2.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran, since his discharge from service in April 2008 and associate those documents with the claims file.
 
3.  Ask the Veteran to identify any private treatment that he may have had for his GERD, lumbosacral spine, and left leg varicose veins disabilities, which is not already of record, to specifically include any treatment by Dr. J. Koslow.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  After the completion of the development requested in paragraphs 1 through 3 above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his GERD. 

The claims file and Virtual VA and VBMS records should be reviewed in conjunction with such examination. 

(a) Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.   If an endoscopy and/or GI x-rays are not completed, then the examiner should comment on why such testing is not necessary in order to ascertain whether or not the Veteran has a current diagnosis of GERD.  

(b) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that Veteran has a current diagnosis of GERD, and if so, whether the GERD had its onset in service.  The examiner should specifically comment on the history and diagnosis of GERD reported on the February 2009 VA examination. 

(c) If not directly related to service, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused any or all of the Veteran's service-connected disabilities (the Veteran is currently service connected for hemorrhoids and anal fissures, obstructive sleep apnea, degenerative joint disease of the bilateral knees, right rotator cuff tendinitis, right biceps tendinitis, degenerative disc and joint disease of the cervical and lumbosacral spine, left varicose veins, tinnitus, bilateral inguinal repair, actinic/seborrheic keratosis, and ulnar neuropathy of the right upper extremity).  

(d) Then, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was aggravated beyond the normal course of the condition by the back disability by any or all of the service-connected disabilities mentioned-above.
The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  After the completion of the development requested in paragraphs 1 through 3 above, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected varicose veins of the left lower extremity.  The claims file and Virtual VA and VBMS records should be reviewed in conjunction with such examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically state whether there is evidence of:

(a) intermittent edema of extremity or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; or

(b) persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; or

(c) persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or 

(d) persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or 

(e) massive broad-like edema with constant pain at rest.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  After the completion of the development requested in paragraphs 1 through 3 above, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected degenerative disc and joint disease of the lumbosacral spine.  The claims file and Virtual VA and VBMS records should be reviewed in conjunction with such examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

(a) The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

(b) The examiner should specifically indicate whether there is x-ray evidence of arthritis; and, if so, the joints affected in the lumbar spine.

(c) The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(d) Also, the examiner should clearly indicate whether the Veteran has neurological manifestations of the thoracolumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

(e) Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also provide comment as to functional effects of the Veteran's thoracolumbar disability on his activities of daily living, to include employment.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
8.  If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claim on appeal in light all pertinent evidence and legal authority.
 
9. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


